Filed 8/19/22 Brookshire v. Albers Yze, LLC CA2/4
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                       CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                           DIVISION FOUR




C.L. BROOKSHIRE,                                                               B306461

           Plaintiff and Appellant,                                            (Los Angeles County
                                                                               Super. Ct. No. 18STCV03281)
           v.

ALBERS YZE, LLC,

           Defendant and Respondent.


     APPEALS from orders of the Superior Court of
Los Angeles County, Stephanie M. Bowick, Judge. Affirmed;
dismissed as moot.
     C.L. Brookshire, in pro. per., for Plaintiff and
Appellant.
     No appearance for Defendant and Respondent.
                       INTRODUCTION
      Faced with a motion to have him declared a vexatious
litigant, appellant C.L. Brookshire voluntarily dismissed this
action without prejudice. The trial court proceeded to hear
and grant the motion, declaring Brookshire a vexatious
litigant on three independent grounds, and issuing a
prefiling order under Code of Civil Procedure section 391.7. 1
Brookshire did not appeal the prefiling order. Instead, he
filed a series of repetitive motions challenging the order,
including three motions to vacate the order under section
473, subdivision (d). The court denied Brookshire’s first
motion to vacate in a detailed decision after hearing,
concluding, inter alia, that his voluntary dismissal of the
action had not deprived the court of jurisdiction to enter the
prefiling order. The court struck Brookshire’s second motion
to vacate because, inter alia, Brookshire personally filed the
motion without authorization from his then-counsel (who
was later granted leave to withdraw from the
representation). The court issued an order to show cause
(OSC) why Brookshire should not be sanctioned for
personally filing documents while represented by counsel, in
violation of an earlier order of the court prohibiting such
filings. Brookshire appealed the OSC. While the appeal was
pending, the court found sanctions were unwarranted and
discharged the OSC.

1
     Undesignated statutory references are to the Code of Civil
Procedure.




                               2
      The court struck a verified statement of
disqualification filed by Brookshire, concluding, inter alia,
that he had not served the statement on the court. The court
also struck Brookshire’s third motion to vacate the prefiling
order, concluding, inter alia, that it was a defective motion
for reconsideration of the court’s ruling denying his first
motion to vacate on its merits. Brookshire responded by
filing a motion to vacate the order striking his third motion
to vacate. The court issued an order striking this motion,
too, again concluding the motion was a defective motion for
reconsideration (the Strike Order). Brookshire appealed the
Strike Order.
      On appeal, Brookshire contends: (1) the Strike Order is
void because it was entered after Brookshire voluntarily
dismissed the action; (2) alternatively, the Strike Order is
void because it was entered after the court impliedly
consented to disqualification, by failing to timely respond to
a statement of disqualification allegedly served on it; and
(3) the Strike Order constituted an abuse of discretion and
violated Brookshire’s due process right to be heard on his
third motion to vacate the prefiling order. Brookshire raises
no issue concerning his appeal from the since-discharged
OSC. We dismiss as moot the appeal from the OSC. Finding
no jurisdictional or other defect in the Strike Order, we
affirm.




                              3
                  PROCEEDINGS BELOW
      A. Prefiling Order
      In November 2018, Brookshire filed his in pro. per.
complaint in this action against respondent Albers YZE,
LLC, seeking to enjoin his then-pending eviction from an
apartment. In December 2018, respondent filed a motion to
have Brookshire declared a vexatious litigant under section
391. Respondent’s motion sought two complementary
remedies under separate statutes: (1) an order under section
391.1, requiring Brookshire to furnish security to continue
litigating the action; and (2) a prefiling order under section
391.7, requiring Brookshire to obtain judicial permission
before bringing future litigation in pro. per. In January
2019, before the scheduled hearing on respondent’s
vexatious litigant motion, Brookshire voluntarily dismissed
the action without prejudice. As a result, the court took the
hearing off calendar.
      Later in January 2019, respondent applied ex parte for
an order resetting the hearing on that portion of its
vexatious litigant motion seeking a prefiling order under
section 391.7 (respondent abandoned its request for an order
requiring security under section 391.1). Respondent argued
that as held in Pittman v. Beck Park Apartments Ltd. (2018)
20 Cal.App.5th 1009, 1022 (Pittman), a plaintiff’s voluntary
dismissal of an action does not deprive the court of




                              4
jurisdiction to enter a prefiling order. The court placed the
hearing back on calendar.2
      Brookshire opposed the vexatious litigant motion
(which is not in the record), raising various challenges to
respondent’s evidence of Brookshire’s vexatious litigation
conduct. Brookshire argued certain prior litigations had not
been finally determined adversely to him, as required to
support a vexatious-litigant finding under section 391,
subdivision (b)(1), because they had been resolved by a
global settlement agreement. In support, Brookshire relied
on his exhibit A (submitted in duplicate with his supporting
declaration and request for judicial notice), comprising: (1) a
two-page Notice of Settlement in one prior litigation, dated
January 24, 2019, and referring to an attached Notice of
Global Settlement Agreement (which Brookshire omitted
from his exhibit); and (2) the first and final pages of an
eight-page settlement agreement concerning two other prior
litigations, bearing signatures by Brookshire (dated March
23, 2018) and the defendants’ counsel (undated). At the
March 2019 hearing on the vexatious litigant motion,
Brookshire acknowledged he had omitted the remaining six

2
      The court found respondent had given Brookshire proper
notice of the ex parte application, presumably relying on the
declaration of notice executed by respondent’s counsel and
submitted with the application. On appeal, Brookshire asserts
notice was not given. But he neither addresses the contrary
finding and declaration, nor suggests that his purported lack of
notice is relevant to any issue on appeal.




                                5
pages of the latter settlement agreement, stating the
agreement was confidential. The court heard argument from
both parties and took the matter under submission.
       In April 2019, the court issued a prefiling order under
section 391.7, along with a minute order setting forth its
reasoning in detail. On the basis of respondent’s evidence of
Brookshire’s vexatious conduct in prior litigations, the court
found Brookshire was a vexatious litigant under each of the
first three subdivisions of section 391, subdivision (b).3 The
court denied Brookshire’s request for judicial notice of the
settlement documents submitted as exhibit A, explaining:
(1) the submitted copy of the Notice of Settlement


3
       “‘Vexatious litigant’ means a person who does any of the
following: [¶] (1) In the immediately preceding seven-year period
has commenced, prosecuted, or maintained in propria persona at
least five litigations other than in a small claims court that have
been . . . finally determined adversely to the person . . . . [¶]
(2) After a litigation has been finally determined against the
person, repeatedly relitigates or attempts to relitigate, in propria
persona, either (i) the validity of the determination against the
same defendant or defendants as to whom the litigation was
finally determined or (ii) the cause of action, claim, controversy,
or any of the issues of fact or law, determined or concluded by the
final determination against the same defendant or defendants as
to whom the litigation was finally determined. [¶] (3) In any
litigation while acting in propria persona, repeatedly files
unmeritorious motions, pleadings, or other papers, conducts
unnecessary discovery, or engages in other tactics that are
frivolous or solely intended to cause unnecessary delay.” (§ 391,
subd. (b).)




                                 6
Agreement was incomplete, as it omitted the reportedly
attached Notice of Global Settlement Agreement; and (2) the
submitted copy of the eight-page settlement agreement was
likewise incomplete, as it omitted the middle six pages and
any term providing for a release, and in any event, there was
no indication the agreement had been filed with the court in
the underlying litigations (the court noted defense counsel’s
signature was undated). For the same reasons, the court
rejected Brookshire’s related argument that as a result of
the global settlement allegedly reflected in exhibit A, the
underlying litigations had not been finally adversely
determined against him. The court concluded: “Given the
extensive nature of Brookshire’s court filings that have been
determined adversely to him and frivolous tactics . . . solely
intended to cause unnecessary delay, the Court finds that a
pre-filing order is warranted pursuant to Code of Civil
Procedure section 391.7(a).” The court denied respondent’s
abandoned request for an order requiring security under
section 391.1, reasoning that Brookshire’s voluntary
dismissal of the action had rendered this request moot.
Brookshire did not appeal the prefiling order.4

4
       We need not address Brookshire’s assertions of error in the
prefiling order, which is not properly before us on appeal. (See In
re Marriage of Rifkin & Carty (2015) 234 Cal.App.4th 1339, 1347
[by failing to pursue appeal from prefiling order, vexatious
litigant lost right to challenge it on appeal].) However, in our
discussion below rejecting his identical jurisdictional challenge to
the Strike Order, we reject Brookshire’s contention that his
(Fn. is continued on the next page.)




                                       7
      B. Motion for Reconsideration
      In May 2019, Brookshire filed a motion for
reconsideration of the prefiling order under section 1008,
subdivision (a). Brookshire argued, inter alia, that the court
erred in rejecting his reliance on the settlement documents
submitted as exhibit A. Brookshire falsely asserted that the
court’s ruling overlooked exhibit A and instead relied on
Internet court records, which did not then reflect the alleged
global settlement (but had since been updated to reflect it).
      Although Brookshire reserved and noticed a July 30,
2019 hearing on his motion for reconsideration, he failed to
appear on that date, without explanation. Implicitly
denying the motion, the court ordered the motion off
calendar. Seven weeks later, Brookshire filed notice that he
had retained counsel, who applied ex parte to have the
motion for reconsideration placed back on calendar, claiming
neither he nor Brookshire had appeared at the hearing
because each had believed the other would appear. The
court denied the application, finding Brookshire had unduly
delayed in raising the issue.

     C. First Motion to Vacate
     In October 2019, Brookshire filed his first motion to
vacate the prefiling order under section 473, subdivision (d).
Brookshire renewed his argument that the court erred in

voluntary dismissal of the action deprived the court of
jurisdiction to enter the prefiling order.




                                8
relying on Internet court records that omitted his alleged
global settlement of several underlying litigations,
characterizing this omission as a clerical error of “the clerk’s
department at the appellate court,” and arguing the clerical
error was subject to correction by the trial court under
section 473, subdivision (d). Additionally, Brookshire argued
his voluntary dismissal of the action had deprived the court
of jurisdiction to hear respondent’s vexatious litigant motion,
rendering the prefiling order void. Respondent opposed the
motion to vacate, again arguing that under Pittman, supra,
20 Cal.App.5th 1009, the court had retained jurisdiction
notwithstanding the voluntary dismissal.
       In November 2019, the court held a hearing on
Brookshire’s first motion to vacate, at which Brookshire was
represented by counsel. The court denied the motion in a
detailed minute order. Citing Pittman, the court concluded
the prefiling order was not void for lack of jurisdiction,
notwithstanding Brookshire’s voluntary dismissal of the
action. The court rejected Brookshire’s argument concerning
the appellate clerk’s error in failing to timely record
settlement documents, explaining: “[Section 473, subdivision
(d)] allows this Court to correct clerical errors made by this
Court in the cases before it, not clerical mistakes by the clerk
of the Court of Appeal. [Citations.] Nevertheless, the Court
notes that in opposition to the motion to declare him a
vexatious litigant, Plaintiff presented various arguments
regarding global settlements, yet failed to present a complete
Notice of Settlement (Exhibit A) in support of his opposition




                               9
and request for judicial notice. The Court considered
Plaintiff’s arguments regarding the globally settled cases in
ruling on that motion. . . . Hence, the Court finds that
Plaintiff is essentially attempting to improperly present and
argue his motion for reconsideration relating to the Court’s
vexatious litigant determination once again.” Finally, the
court declined to vacate the prefiling order on its own
motion. Brookshire did not appeal the denial of his first
motion to vacate.
      Later in November 2019, the court issued an order
prohibiting Brookshire from personally filing documents
while represented by counsel, and warning that any
violation of the order would result in the issuance of an OSC
why Brookshire should not be sanctioned.5

     D. Second Motion to Vacate, OSC, and Statement
        of Disqualification
     In February 2020, Brookshire filed a second motion to
vacate the prefiling order under section 473, subdivision (d),
purportedly signed by his counsel. Brookshire renewed his
arguments that: (1) the prefiling order was void because it

5
      It appears this order might have been prompted by
Brookshire’s personally filing, while represented by counsel, an in
pro. per. request for court reporting services at the scheduled
hearing on his first motion to vacate. In denying the motion, the
court noted Brookshire’s counsel neither delivered a courtesy
copy of the in pro. per. request with his motion papers, nor
mentioned the request during the hearing.




                                10
was entered after he voluntarily dismissed the action; and
(2) the prefiling order was marred by a clerical error that
had omitted settlement documents from court records.
Brookshire additionally argued the prefiling order (an
injunction) should be dissolved under section 533, but
asserted no ground for relief under that statute other than
“the fact the [prefiling] order should have not be[en] granted
in the first instance,” for the same reasons he argued in
                                      6
support of relief under section 473.
      On April 15, 2020, Brookshire’s counsel filed a request
to strike Brookshire’s second motion to vacate, declaring he
(counsel) had not drafted, signed, or otherwise authorized
the motion. The next day, Brookshire filed a request to
withdraw his counsel’s request, asserting without
explanation that the request had been filed in error. The
same day, Brookshire’s counsel applied ex parte for leave to
withdraw as counsel. The court scheduled a hearing on
counsel’s motion to withdraw, along with his request to
strike the second motion to vacate.
      On April 30, 2020, the court issued an OSC why
Brookshire should not be sanctioned for personally filing
documents -- including his second motion to vacate, and his
6
      Section 533 authorizes a court to modify or dissolve an
injunction “upon a showing that there has been a material
change in the facts upon which the injunction or temporary
restraining order was granted, that the law upon which the
injunction or temporary restraining order was granted has
changed, or that the ends of justice would be served . . . .”




                               11
request to withdraw his counsel’s request to strike the
motion -- while represented by counsel, in violation of its
November 2019 order prohibiting such filings. Brookshire
filed a notice of appeal from the OSC. Brookshire also filed
in pro. per. objections to the court’s jurisdiction to issue the
OSC (and other orders) after his voluntary dismissal of the
action.
      On June 25, 2020, Brookshire filed an in pro. per.,
verified “challenge for cause,” seeking to disqualify the court
(Judge Stephanie M. Bowick) and setting forth facts
allegedly showing the court was biased against him.
According to the attached certificates of service, Brookshire
purportedly served the challenge by email, and its
supporting documents by mail. Five days later, the court
issued an order construing Brookshire’s challenge as a
verified statement of disqualification, and striking the
statement on two grounds. First, the court struck the
statement for lack of service, finding: “The Court . . . has not
received service of the Statement; therefore, Plaintiff failed
to accomplish proper service as required by Code of Civil
Procedure section 170.3(c)(1) (‘Copies of the statement . . .
shall be personally served on the judge alleged to be
disqualified, or on his or her clerk, provided that the judge is
present in the courthouse or in chambers.’).” The court also
struck the statement on the independent ground that it
demonstrated on its face there were no legal grounds for
disqualification, as its allegations of bias were improperly
based on dissatisfaction with the court’s rulings and other




                              12
invalid grounds. In addition to striking the statement, the
court signed a verified answer denying Brookshire’s
allegations of bias. The court’s order reminded Brookshire of
his right to seek review by writ of mandate in the Court of
Appeal. Brookshire did not seek writ review.
      On July 2, 2020, the court held a hearing on the OSC,
Brookshire’s counsel’s request to strike the second motion to
vacate, and counsel’s motion to withdraw. The reporter’s
transcript of this hearing is not in the record. At the
conclusion of the hearing, the court discharged the OSC,
finding sanctions were unwarranted because Brookshire had
not received notice of the court’s order prohibiting him from
personally filing documents while represented by counsel.
The court took the other matters under submission.
      On July 9, 2020, the court issued an order striking
Brookshire’s second motion to vacate and granting
Brookshire’s counsel leave to withdraw. The court concluded
Brookshire had improperly drafted, signed, and filed the
motion without authorization from counsel, as Brookshire
had admitted at the hearing. In response to Brookshire’s
jurisdictional objections, the court -- again citing Pittman,
supra, 20 Cal.App.5th 1009 -- concluded “trial courts retain
jurisdiction over ancillary/collateral proceedings, including
motions regarding orderly court proceedings, even after
dismissal or trial of a case.” Finally, quoting Even Zohar
Construction & Remodeling, Inc. v. Bellaire Townhouses,
LLC (2015) 61 Cal.4th 830, 839 (Even Zohar), the court
concluded, “It appears that Plaintiff is ‘endlessly bring[ing]




                             13
the same motions over and over’ in violation of Code of Civil
Procedure section 1008.” (See id. at 838-840 [section 1008
limits courts’ jurisdiction to consider parties’ motions for
reconsideration or renewed motions, serving legislative
purpose “‘“to conserve judicial resources by constraining
litigants who would endlessly bring the same motions over
and over”’”].)

      E. Third Motion to Vacate and Strike Order
      A week after the court struck his second motion to
vacate (on July 17, 2020), Brookshire filed a third motion to
vacate the prefiling order under section 473, subdivision (d).
His third motion to vacate was nearly identical to his first
and second, renewing his arguments that: (1) the prefiling
order was void because it was entered after he voluntarily
dismissed the action; (2) the prefiling order was marred by a
clerical error concerning the omission of settlement
documents from court records; and (3) the prefiling order
should be dissolved under section 533 because it should not
have been granted in the first instance.
      On July 21, 2020, the court issued an order striking
Brookshire’s third motion to vacate. Observing the motion
repeated the arguments made in Brookshire’s first motion to
vacate, which the court had heard and denied in a detailed
decision, the court concluded the third motion to vacate was
“essentially an untimely motion for reconsideration” under
section 1008, as well as “improper, frivolous and repetitive of
the [first] motion to vacate denied on November 21, 2019.”




                              14
Again citing Even Zohar, supra, 61 Cal.4th 830, the court
repeated its observation that Brookshire appeared to be
violating section 1008 by endlessly bringing the same
motion. The court declined to hold a hearing on the motion,
concluding no hearing was required because the motion was
not a critical pretrial matter.
      In August 2020, Brookshire filed a motion to vacate the
order striking his third motion to vacate. Brookshire
renewed his prior arguments. He additionally argued the
court lacked authority to strike his third motion to vacate,
“even if it was a repeat motion filed and heard on November
21, 2019.” Although he thus appeared to acknowledge his
third motion to vacate was repetitive of his first, he argued
the court erred in considering it a defective motion for
reconsideration under section 1008.
      In October 2020, the court issued the Strike Order,
striking Brookshire’s most recent motion as an exercise of
the court’s “inherent power to control proceedings and
prevent the misuse of process.” For the same reasons it had
struck Brookshire’s third motion to vacate, the court
concluded the new motion was “essentially an untimely
motion for reconsideration” under section 1008, as well as
“improper, frivolous and repetitive of the previous
arguments set forth in his [first] motion to vacate that was
denied on November 21, 2019, and the pleadings [including
his second motion to vacate] that were stricken from the
record on July 21, 2020.” The court again concluded the
motion was not a critical pretrial matter requiring a hearing,




                             15
adding: “The Plaintiff has taken full opportunity and
advantage to brief all his arguments and objections
regarding the Court’s previous rulings, decisions and
jurisdiction over these matters since the order declaring him
a vexatious litigant was issued on April 15, 2019. No
additional factual or legal information, or arguments at a
hearing would change the outcome here.”
      In November 2020, Brookshire filed objections to the
Strike Order, arguing the order was void because it was
entered after the court impliedly consented to
disqualification, by failing to timely respond to a verified
statement of disqualification allegedly served on it.
Brookshire acknowledged that in its June 30 order striking
the verified statement of disqualification he had filed on
June 25, the court expressly found it had not been served.
“[I]n direct contradiction to” this finding, Brookshire argued
the court had been served with a 133-page statement of
disqualification on June 26, 2020. In support, however,
Brookshire cited only a single-page exhibit to his supporting
declaration. Although this exhibit was stamped received by
the court on June 26, 2020, it lacked any case caption, and
stated only: “Challenge for cause per CCP 170.1 and 170.3
[¶] 6/25/20 [¶] Attention Dept[.] 19 [¶] Judge Bowick [¶]
Stanley Mosk Courthouse.” Thus, the exhibit did not set
forth -- or verify -- any facts constituting grounds for
disqualification. Brookshire represented that “according to
the [reporter’s transcript] from July 2, 2020,” he brought the
court’s attention to its alleged error in overlooking the




                             16
documents served on June 26 (instead, striking “the wrong
document” filed on June 25), and the court expressly
declined to issue any order concerning the June 26
documents. He did not submit the July 2 reporter’s
transcript as an exhibit.
      Days after filing his objections to the Strike Order,
Brookshire timely appealed the order. In both of his
appeals, challenging the OSC and the Strike Order
respectively, Brookshire elected to proceed without a record
of the oral proceedings.7

                         DISCUSSION
      Before addressing the orders from which Brookshire
appeals, we first address several requests Brookshire filed in
this court after filing his appellate brief.

     A. Appellate Requests
            1. Request for Independent Review
     On July 27, 2022, months after his appellate brief
raised the contentions addressed below, Brookshire filed a
request that we independently examine the record for error
pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
We deny the request. Wende does not apply in civil appeals.
(Eisenberg et al., Cal. Practice Guide: Civil Appeals & Writs

7
       The court subsequently overruled Brookshire’s objections to
the Strike Order, stating it had previously considered and
rejected his claim of disqualification.




                               17
(The Rutter Group 2021) Ch. 8-C ¶ 8:122.) The principal
cases on which Brookshire relies were criminal appeals, and
acknowledged that even criminal defendants are not entitled
to Wende review on appeal from the denial of postconviction
relief. (See People v. Gallo (2020) 57 Cal.App.5th 594, 598-
599; People v. Flores (2020) 54 Cal.App.5th 266, 268-269,
271, 273-274.) In the civil case on which Brookshire relies,
the appellate court merely “indulged” the appellant by
conducting an independent review of the record, “even
though” he was not entitled to it. (Foster v. Civil Service
Com. (1983) 142 Cal.App.3d 444, 449.) Assuming, arguendo,
we have discretion to similarly indulge Brookshire’s request
for an independent review, we decline to exercise that
discretion.

            2. Requests Related to Oral Argument
      On June 29, 2022, Brookshire filed a request that we
issue a tentative decision in advance of oral argument,
acknowledging that we do not issue tentative decisions
pursuant to our usual procedures. On August 1, 2022,
Brookshire filed a request that we arrange for oral argument
to be transcribed by a court reporter. On August 4, 2022, we
issued an order denying the latter request, but noting: “The
clerk shall provide an audio sound recording of the
proceedings to appellant without charge.” On August 5,
2022, Brookshire filed a motion requesting that we order the
audio recording of oral argument to be considered the
“‘Official Verbatim Record’” of the proceedings (or clarify




                            18
that we ordered as much on August 4, which we did not). On
August 10, 2022 (the day before oral argument), Brookshire
filed a notice that we had not yet addressed his pending
requests.
      We deny as moot Brookshire’s request for issuance of a
tentative decision. We note that Brookshire failed to show
good cause for his requested exception to our usual
procedures.
      We also deny Brookshire’s request that we order the
audio recording of oral argument to be considered the
“‘Official Verbatim Record’” of the proceedings. Although the
precise meaning of this request is unclear, Brookshire
appears to request that we order the audio recording to be
included in the record that may properly be considered on
review by a higher court. He cites no authority suggesting
we have the power to determine the material a higher court
may consider, and no such power was implied in Jameson v.
Desta (2018) 5 Cal.5th 594, on which Brookshire relies.8

8
       There, our Supreme Court invalidated a superior court
policy that allowed reporter’s transcripts to be prepared at the
expense of those litigants who could afford the services of private
court reporters, but failed to arrange for comparable services to
be provided to indigent litigants. (Jameson v. Desta, supra, 5
Cal.5th at 599.) The Court reasoned that the policy created an
unfair disparity between indigent and wealthier litigants in their
ability to present appellate courts with verbatim records of trial
court proceedings, the absence of which would frequently be fatal
on appeal. (Id. at 608, 622-623.) The Court did not address
reporter’s transcripts of appellate arguments, much less audio
(Fn. is continued on the next page.)




                                       19
Indeed, the Supreme Court routinely reviews decisions of the
Courts of Appeal, even though “none follow a policy of having
written transcripts prepared.” (Eisenberg et al., Cal.
Practice Guide: Civil Appeals & Writs, supra, Ch. 10-B
¶ 10:64.1; see also Barriga v. 99 Cents Only Stores LLC
(2020) 51 Cal.App.5th 299, 322, fn. 10 [declining to consider
transcript of oral argument, where respondent transcribed
Court of Appeal’s Internet webcast and attached transcript
to supplemental brief: “we are aware of no authority that
supports a party privately transcribing oral argument and
filing a transcript with the court”].)

            3. Requests for Judicial Notice
      On August 9, 2022, Brookshire filed a request for
judicial notice, attaching exhibits A through T. The next
day, he submitted a supplemental request for judicial notice,
attaching additional exhibits A and B.
      We grant Brookshire’s request for judicial notice of
Jameson v. Desta, supra, 5 Cal.5th 594 (exhibit N). We
otherwise deny his requests. To the extent Brookshire
requests notice of judicial opinions that he failed to cite in
his appellate brief (exhibits B, C, D, F, G, and M to his first
request for judicial notice), including several nonpublished
opinions, his requests are improper attempts to circumvent
appellate rules. (See Eisenberg et al., Cal. Practice Guide:

recordings thereof. Nor did the Court suggest that its own review
depended on official verbatim records of appellate arguments.




                               20
Civil Appeals & Writs, supra, Ch. 5-B ¶ 5:158.1 [“Requests
for judicial notice cannot be used to circumvent appellate
rules and procedures (such as the prohibition against citing
unpublished opinions, [citation]). Thus, a court will not take
judicial notice of a case that was not cited in the briefs”].)
Brookshire’s remaining materials -- including several
judicial opinions his brief cited only in challenging the
prefiling order, which is not properly before us on appeal --
need not be noticed because they are irrelevant to the
dispositive points addressed below. (See Rutter, supra,
¶ 5:156.2 [“Appellate courts will not take judicial notice of
matters irrelevant to the dispositive point on appeal”].) Even
had we taken notice of these materials, we would decline to
address them. (See id. ¶ 5:159 [“Although it decides to take
judicial notice, the appellate court is not obligated to
consider the noticed matter in resolving the issues on appeal
and may in fact choose to disregard it”].)

      B. The OSC
      We dismiss as moot Brookshire’s appeal from the since-
discharged OSC concerning potential sanctions that were
never imposed. “Generally, an appeal will be dismissed as
‘moot’ when . . . the occurrence of an event renders it
impossible for the appellate court to grant appellant any
effective relief. [Citations.] ‘The legal test for effective relief
is whether there is a prospect of a remedy that can have a
practical, tangible impact on the parties’ conduct or legal
status.’” (Eisenberg et al., Cal. Practice Guide: Civil Appeals




                                21
& Writs, supra, Ch. 5-B ¶ 5:22.) Here, shortly after
Brookshire filed his notice of appeal from the OSC regarding
potential sanctions, the court found sanctions were
unwarranted and discharged the order. We discern no
remaining possibility of effective relief from the OSC. In his
appellate brief, Brookshire neither requests relief from the
OSC nor develops any argument concerning it. Thus, even
had we not dismissed this appeal as moot, we would
conclude Brookshire forfeited any challenge to the OSC.
(See People v. Guzman (2019) 8 Cal.5th 673, 683, fn. 7
[appellant forfeited due process claim by failing to “develop
the argument”]; In re Phoenix H. (2009) 47 Cal.4th 835, 845
[“‘“Contentions supported neither by argument nor by
citation of authority are deemed to be without foundation
and to have been abandoned”’”].)

      C. The Strike Order
      On appeal from the Strike Order, Brookshire contends:
(1) the order is void because it was entered after he
voluntarily dismissed the action; (2) alternatively, the order
is void because it was entered after the court impliedly
consented to disqualification, by failing to timely respond to
a statement of disqualification allegedly served on it; and
(3) the order constituted an abuse of discretion and violated
his due process right to be heard on his third motion to
vacate the prefiling order. We address each contention in
turn.




                             22
             1. Voluntary Dismissal
       “[A] plaintiff’s voluntary dismissal of an action
generally deprives the court of jurisdiction in the case.”
(Pittman, supra, 20 Cal.App.5th 1009, 1022.)
“Notwithstanding this general principle, ‘courts have carved
out a number of exceptions to this rule in order to give
meaning and effect to a former party’s statutory rights.’
[Citation.] When a postdismissal or postjudgment motion
involves collateral statutory rights, then the court may
retain jurisdiction to determine and enforce those rights.”
(Ibid.) Thus, a court retains jurisdiction after a voluntary
dismissal to decide, inter alia, a motion for attorney fees or a
motion for sanctions. (Ibid.) “Like a motion for attorney fees
or sanctions, a motion to declare a self-represented plaintiff
a vexatious litigant deals with an ancillary issue and has no
bearing on the finality of the judgment or dismissal.” (Id. at
1024.) Further, “[t]o fulfill the statute’s aim of protecting
future potential litigants, the ability to declare an individual
a vexatious litigant must survive even after the action has
been dismissed.” (Id. at 1025.) “A contrary rule would allow
a litigant to strategically escape a vexatious litigant finding
altogether by dismissing a party or an action prior to a
ruling on the vexatious litigant motion and then refiling his
or her claims in a later proceeding.” (Id. at 1024-1025.)
Accordingly, “voluntary dismissal of an action does not
deprive the court of jurisdiction to rule on a pending
vexatious litigant motion.” (Weil & Brown, Cal. Practice




                              23
Guide: Civil Procedure Before Trial (The Rutter Group 2022)
Ch. 1-G ¶ 1:914, citing Pittman, at 1024-1025.)
      We agree with the reasoning and holding of our
colleagues in Division Seven in Pittman, on which the trial
court relied. We therefore conclude Brookshire’s voluntary
dismissal of the action did not deprive the court of
jurisdiction to rule on respondent’s then-pending motion for
a prefiling order, or on Brookshire’s subsequent motions
challenging that ruling. In sum, we conclude the Strike
Order is not void for lack of jurisdiction.
      In arguing to the contrary, Brookshire relies on section
391.1, arguing Pittman could not “override” the text of that
statute. Brookshire’s reliance on section 391.1 is misplaced,
because prefiling orders are authorized under a different
statute, viz., section 391.7. (See Fink v. Shemtov (2010) 180
Cal.App.4th 1160, 1175-1176 [section 391.1 was inapplicable
on appeal from prefiling order under section 391.7]; Bravo v.
Ismaj (2002) 99 Cal.App.4th 211, 222 [same].) Sections
391.1 and 391.7 provide “two complementary sets of
remedies.” (Pittman, supra, 20 Cal.App.5th at 1013, fn. 2.)
Section 391.1 provides: “In any litigation pending in any
court of this state, at any time until final judgment is
entered, a defendant may move the court, upon notice and
hearing, for an order requiring [a vexatious-litigant] plaintiff
to furnish security . . . .” (§ 391.1, italics added.) Section
391.7, in contrast, makes no reference to pending litigation
or entry of judgment, and authorizes entry of a prefiling
order “[i]n addition to any other relief” authorized by the




                              24
vexatious-litigant statutes. (§ 391.7, subd. (a).) “A motion
for a prefiling order under C.C.P. 391.7 is not required to be
made during pending litigation, as is a motion for security
under C.C.P. 391.1. By its very nature, the prefiling order of
C.C.P. 391.7 affects a vexatious litigant’s future filings.”
(3 Witkin, Cal. Proc. 6th Actions § 398 (2022), citing Bravo v.
Ismaj, supra, at 222.) Here, after Brookshire voluntarily
dismissed the action, respondent abandoned its request for
an order requiring security under section 391.1, and the
court denied this request as moot. The court entered only a
prefiling order under section 391.7. Under the statute and
case law, it retained jurisdiction to do so. (See Pittman, at
1024-1025.)

             2. Alleged Disqualification
      “If a judge who should disqualify himself or herself
refuses or fails to do so, any party may file with the clerk a
written verified statement objecting to the hearing or trial
before the judge and setting forth the facts constituting the
grounds for disqualification of the judge. . . . Copies of the
statement . . . shall be personally served on the judge alleged
to be disqualified, or on his or her clerk, provided that the
judge is present in the courthouse or in chambers.” (§ 170.3,
subd. (c)(1).) “Within 10 days after the filing or service,
whichever is later, the judge may file a consent to
disqualification . . . , or the judge may file a written verified
answer admitting or denying any or all of the allegations
contained in the party’s statement . . . .” (§ 170.3, subd.




                               25
(c)(3).) Alternatively, “if a statement of disqualification is
untimely filed or if on its face it discloses no legal grounds
for disqualification, the trial judge against whom it was filed
may order it stricken.” (§ 170.4, subd. (b).) “A judge who
fails to file a consent or answer within the time allowed shall
be deemed to have consented to his or her disqualification
. . . .” (§ 170.3, subd. (c)(4); see also Wegner et al., Cal.
Practice Guide: Civil Trials & Evidence (The Rutter Group
2021) Ch. 3-A ¶ 3:116 [same rule applies to judge’s failure to
timely strike statement].) With limited exceptions, “a
disqualified judge shall have no power to act in any
proceeding after his or her disqualification . . . .” (§ 170.4,
subd. (d).)
        Here, the record does not support Brookshire’s claim
that he properly served the court with a verified statement
of disqualification, much less that the court failed to timely
respond. The record contains only one verified statement of
disqualification, which Brookshire filed on June 25, 2020,
and served (if at all) by mail. Service by mail was improper.
(See § 170.3, subd. (c)(1) [copies of statement shall be
“personally” served on challenged judge or clerk thereof].) In
any event, five days after the statement was filed and
allegedly served, the court timely struck and answered the
statement. (See §§ 170.3, subd. (c)(3), 170.4, subd. (b).) In
striking the statement, the court found that: (1) Brookshire
had not properly served the statement on the court; and
(2) the asserted grounds for disqualification were legally
invalid on their face.




                              26
       Brookshire challenges the court’s finding of lack of
service, citing the single-page exhibit that he submitted in
objecting to the Strike Order, which was stamped received
by the court on June 26, 2020 -- the day after he filed the
statement timely struck by the court. Brookshire’s
appellate brief refers to this exhibit as “the cover page” of a
verified statement of disqualification personally served on
June 26. But the record contains no other page from the
June 26 statement, and the single page fails to set forth -- or
verify -- any facts constituting grounds for disqualification,
much less grounds different from those the court rejected in
timely striking the June 25 statement. (See § 170.3, subd.
(c)(1) [“verified” statement must “set[] forth the facts
constituting the grounds for disqualification”].) Moreover,
because Brookshire elected to proceed on appeal without a
record of the oral proceedings, the record contains no
reporter’s transcript of the July 2, 2020 hearing at which,
according to Brookshire, he and the court discussed the
court’s alleged error in overlooking the documents served on
June 26. As a result of Brookshire’s failure to provide an
adequate record, we must presume that this discussion
supported the court’s finding that it had not been properly
served with a verified statement of disqualification. (See
Jameson v. Desta, supra, 5 Cal.5th at 609 [“‘In the absence of
a contrary showing in the record, all presumptions in favor
of the trial court’s action will be made by the appellate court.
“[I]f any matters could have been presented to the court
below which would have authorized the order complained of,




                              27
it will be presumed that such matters were presented”’”]; In
re Valerie A. (2007) 152 Cal.App.4th 987, 1002 [appellant
was considered to have “abandoned” claim that juvenile
court erred at post-permanency planning review hearing,
where appellant failed to provide transcript of hearing: “It is
the appellant’s responsibility to include in the appellate
record the portions of the reporter’s transcript relevant to
appellant’s issues on appeal”].) As an alternative basis for
upholding the court’s rulings, we presume the remaining
pages of the June 26 statement set forth the same grounds
for disqualification that the court found invalid in its June
30 order timely striking the June 25 statement, and
therefore did not require a separate response. In sum, the
record does not show the court was disqualified. We
conclude the court had jurisdiction to enter the Strike Order.

             3. Due Process
       Brookshire contends that by striking his third motion
to vacate the prefiling order under section 473, subdivision
(d), the trial court abused its discretion and violated his due
process right to be heard. We disagree. As the court
properly concluded, the motion was a defective motion for
reconsideration under section 1008.
       “[S]ection 1008 imposes special requirements on
renewed applications for orders a court has previously
refused. A party filing a renewed application must, among
other things, submit an affidavit showing what ‘new or
different facts, circumstances, or law are claimed’ [citation]




                              28
to justify the renewed application, and show diligence with a
satisfactory explanation for not presenting the new or
different information earlier [citations].” (Even Zohar,
supra, 61 Cal.4th at 833.) By its terms, section 1008 “applies
to all applications to reconsider any order of a judge or court,
or for the renewal of a previous motion . . . .” (§ 1008,
subd. (e), italics added).) These include renewed motions for
relief from default under section 473, subdivision (b),
because that statute neither “purports to exempt” motions
from section 1008’s requirements, nor “purport[s] to
authorize unlimited repetitions of the same motion.” (Even
Zohar, at 841.) The same is true of subdivision (d) of the
same statute, on which Brookshire relied. (See § 473, subd.
(d) [“The court may, upon motion of the injured party, or its
own motion, correct clerical mistakes in its judgment or
orders as entered, so as to conform to the judgment or order
directed, and may, on motion of either party after notice to
the other party, set aside any void judgment or order”].)
       Where a party’s renewed motion or motion for
reconsideration fails to satisfy the requirements of section
1008, the court lacks jurisdiction to consider the motion.
(§ 1008, subd. (e) [“This section specifies the court’s
jurisdiction with regard to applications for reconsideration of
its orders and renewals of previous motions . . . . No
application to reconsider any order or for the renewal of a
previous motion may be considered by any judge or court
unless made according to this section”]; see also Even Zohar,
supra, 61 Cal.4th at 837.) The sole recognized exception to




                              29
this jurisdictional limitation was set forth in Le Francois v.
Goel (2005) 35 Cal.4th 1094 (Le Francois), where our
Supreme Court held section 1008 has no effect on a court’s
jurisdiction to reconsider its previous interim orders on its
own motion, even while limiting its jurisdiction to do so on a
party’s motion. (Even Zohar, at 840, citing Le Francois, at
1096-1097.) This limitation serves section 1008’s purpose
‘“to conserve judicial resources by constraining litigants who
would endlessly bring the same motions over and over . . . .”’
(Even Zohar, at 839; see also Pittman, supra, 20 Cal.App.5th
at 1021, fn. 13 [“The rule allowing an aggrieved party to
challenge an order void on its face at any time does not mean
a party may perpetually move to vacate the order until he or
she receives a favorable ruling. ‘“Somewhere along the line,
litigation must cease”’”].)
       Here, the trial court properly concluded Brookshire’s
third motion to vacate the prefiling order under section 473,
subdivision (d), was a defective motion for reconsideration of
the court’s denial of his first such motion.9 In his third
motion to vacate, Brookshire renewed the same arguments
the court had heard and rejected on their merits in denying
his first motion to vacate (and had rejected again in striking

9
       Although Brookshire identified section 533 as additional
authority for his second and third motions to vacate, he asserted
no ground for relief under that statute, other than the purported
fact that the prefiling order should not have been granted in the
first instance, for the same reasons he identified as grounds for
relief under section 473, subdivision (d).




                               30
his second), including arguments that the prefiling order
was (1) void because it was entered after he voluntarily
dismissed the action, and (2) marred by a clerical error that
had omitted settlement documents from court records.
Brookshire did not even attempt to satisfy the requirements
for a motion for reconsideration under section 1008. He did
not submit an affidavit identifying new or different facts or
law, much less show diligence with a satisfactory
explanation for not presenting new or different information
earlier. (See Even Zohar, supra, 61 Cal.4th at 833.)
Accordingly, the court properly rejected Brookshire’s motion.
(See id. at 837; § 1008, subd. (e).)
      Brookshire’s reliance on Le Francois is misplaced, as
that case supports our conclusion the court was not required
to consider his defective motion for reconsideration. (See Le
Francois, supra, 35 Cal.4th at 1108 [party’s motion for
reconsideration has no “procedural significance” if it does not
satisfy requirements of section 1008: “The court need not
rule on any [mere] suggestion that it should reconsider a
previous ruling”].) Further, Brookshire misrepresents this
court’s decision in Lee v. Wells Fargo Bank, N.A. (2001) 88
Cal.App.4th 1187 (Lee), suggesting we held that section 1008
could never apply to a motion for relief under section 473.
In fact, we merely held that section 1008 did not apply to a
plaintiff’s first and only motion for relief under section 473,
where no motion for reconsideration (or renewed motion) had




                              31
been filed.10 (See id. at 1191, fn. 6.) Nothing in Lee
contradicts our present conclusion that section 1008 applies
where, as here, a plaintiff repeatedly moves for relief under
section 473 on repetitive grounds, even after his first motion
has been heard and denied on its merits.
      Contrary to Brookshire’s suggestion, our affirmance of
the Strike Order will not permanently foreclose relief from
the prefiling order. If, at some future date, changed facts
and circumstances warrant it, he may apply for relief on the
ground that he has “‘mended his ways’” with respect to his
vexatious conduct. (Luckett v. Panos (2008) 161 Cal.App.4th
77, 96; § 391.8, subds. (a)-(c) [authorizing applications to

10
       In Lee, the plaintiff filed an untimely motion for attorney
fees and sought relief from its untimeliness in his reply papers,
but did not then invoke section 473. (Lee, supra, 88 Cal.App.4th
at 1189-1190.) The trial court denied the fee motion as untimely.
(Id. at 1191.) The plaintiff then filed his first and only motion for
relief under section 473, which the court granted under both
section 473 and (purportedly) section 1008. (Ibid.) The court
construed the motion as one for reconsideration under section
1008, reasoning that it could have granted relief under section
473 at the time it ruled on the fee motion. (Id. at 1191 & fn. 6.)
In affirming relief under section 473, however, this court
disagreed with the trial court’s view that section 1008 applied:
“The fact that the trial court might have treated the arguments
and declarations in [the plaintiff’s] reply papers as a request for
relief under section 473 did not transform [the plaintiff’s] motion
for attorney fees into a section 473 motion or require that the
[section 473] motion filed [later] be deemed a motion for
reconsideration.” (Id. at 1191, fn. 6.)




                                 32
vacate prefiling order upon showing that underlying facts
have materially changed and that justice would be served]; 3
Witkin, Cal. Proc. 6th Actions § 400 (2022) [noting section
391.8 codified Luckett v. Panos].) We emphasize that such
an application should be based on evidence showing, as
Brookshire has not yet attempted to show: (1) “an accurate
confrontation with the facts on which the prior vexatious
litigant finding was made, as well as intervening facts that
might not put the application in a favorable light”; (2) “some
genuine remorse for the costs of litigation inflicted on the
defendants who were the object of previous lawsuits,” and for
the consumption of “public judicial resources better devoted
elsewhere”; (3) “some genuine effort at restitution toward the
previous victims of his litigation, including actual payment
of cost orders made by the courts in that litigation,” to the
extent “consistent with his . . . financial situation”; and (4)
“actually giv[ing] up the habit of suing people as a way of
life.” (Luckett v. Panos, supra, at 93-94.)




                              33
                      DISPOSITION
      The Strike Order is affirmed. The appeal from the
April 2020 order to show cause is dismissed as moot.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                        MANELLA, P. J.




We concur:




WILLHITE, J.




CURREY, J.




                            34